Citation Nr: 1200662	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for a lower back disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran had worked as a parole officer, and had retired shortly before his VA examination in August 2009.  His testimony at the May 2011 Board hearing he indicated that although his job had been sedentary it still caused back symptoms and affected his functioning.  He indicated that he would be limited in his employment if he sought another job, and stated that he was unsure what type of work he could do at this point.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:
"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation".

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  

Given the facts of this case, the Veteran's claim for an increased rating for a lower back disability is deemed to include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

Concerning the claim of entitlement to an increased rating for a back disability, the Board finds that the most recent VA examinations are not sufficient for rating purposes, as incapacitating episodes were not considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.71(a) (2011).  Thus, the Veteran should be afforded an additional VA examination.

Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded relevant medical examination(s).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

2.  Schedule a VA orthopedic examination to consider the current level of his back disability and to determine if the Veteran is unemployable due to his service-connected disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail.  The results of range of motion testing should be reported and the examiner must consider and describe any additional loss of function with repetitive movement due to factors such as pain, weakness, fatigability, and incoordination.  Any such additional loss of function should be expressed in degrees.  Moreover, the examiner should ask the Veteran about the frequency, duration, and severity of any flare-ups.  Given such information, the examiner should approximate the extent of additional loss of function during such flare-ups, and this estimate should be expressed in degrees.  

Additionally, the examiner is also asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disability alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

A rationale for all opinions should be provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


